DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1 is/are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 March 2018 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. (US 2015/0179864) in view of Komatsu et al. (US 5,397,897), Endo (US ,962,854), Wheeler et al. (US 2015/0362374), and Bert et al. (US 2016/0173834).
The specification (e.g., see “… surface resist 110 is formed using a typical coater/developer on the upper surface of the substrate 101 in the location where the sensor element 104 is formed in order to protect the upper surface … as shown by the top view of the thermal infrared detector in FIG. 9, an upper surface opening portion 113 is provided in a pixel area peripheral portion … sacrificial layer 107, surface resist 110, and rear surface resist 111 are etched from the condition shown in FIG. 8 using a resist removal technique such as anisotropic ashing, whereby the thermal infrared detector shown in FIG. 10 is completed. By forming an array of the thermal infrared detectors shown in FIG. 10, the thermal infrared detector 100 is obtained …” in Fig. 8 and paragraphs 33, 36, and 37) serves as a glossary (MPEP § 2111.01) for the claim term “an etching hole through which the plurality of sensor elements is hollowed out and thereby thermally insulated is provided ”.  Therefore, “an etching hole through which the sensor element is hollowed out and thereby thermally insulated is provided ” appears to be process limitations.  Process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).   et al. disclose an etching hole through which the sensor element is hollowed out and thereby thermally insulated is provided on a periphery of a pixel area (e.g., see “… forming the cavity 314 in the substrate from the lower surface of the substrate 302 … isotropic etchant is applied to the top side of the pixel structure 300; it first attacks the sacrificial layer 319 material and then works its way down through the openings 312 in the membrane 308 to attack portions of the substrate 302 underlying the openings 312. Eventually, the substrate 302 material is etched away all the way to the cavity 314 …” in Fig. 3N and paragraphs 84 and 87).
	In regard to claim 21, Huminic et al. disclose a thermal infrared detector having trench structures, wherein at least one sensor element (e.g., see “… pixel structure 300 … patterned membrane 308, which includes a thermopile (not shown) …” in Fig. 3M, paragraph 60, and paragraph 66) is provided between the trench structures (e.g., see “… trench 350 in the substrate 102 …” in Fig. 3M and paragraph 62), and an opening portion is provided below the pixel area (e.g., “… cavity 314 in the substrate from the lower surface of the substrate 302 …” in paragraph 84).  The detector of Huminic et al. lacks an explicit description of a first infrared ray reflecting film provided on a side wall of the trench structure with the thermal infrared detector mounted on a package provided with a second infrared ray reflecting film on an uppermost surface of the package, and wherein an optical distance between the sensor element and the upper surface of the package is set at an odd number multiple of substantially one quarter of a wavelength of a predetermined detectable infrared ray, wherein the at least one sensor element comprises a 0-degree polarization detection sensor element, a 45-degree polarization detection sensor element, a 135-degree polarization detection sensor element, and a 90-degree polarization detection sensor element that are bundled together to form a plasmonic e.g., see “… On the wall surfaces of the cavities 314a, 314b and the excavated parts 323a, 323b, an infrared-reflecting film 325 made of nickel (Ni), for example, is formed so as to prevent the infrared radiation which has entered the infrared temperature-sensitive film 313a from further entering the other infrared temperature-sensitive film 313b …” in the second column 19 paragraph of Komatsu et al., “… an infrared radiation reflecting film 13 is provided on the bottom of the housing portion of the ceramic package 1 so that the infrared radiations, transmitted through the thermal sensitive portions 3a and 3b, are reflected …” in the first column 20 paragraph of Endo, “… cavity to enhance the infrared absorption can be formed using reflector material layers above and below the vanadium oxide layer. The cavity may be a quarter wavelength cavity. The cavity may be a resonant cavity. An infrared absorption material may be in contact with the vanadium oxide temperature sensitive resistor …” in paragraph 41 of Wheeler et al., and “… Polarization, however, is not commonly captured by an image array of a camera. But pixel-level polarization measurements may provide important additional information about the object or scene that is imaged by the camera … FIG. 6 shows a more complete set of possible polarization angles for each of the polarization filter regions 102, 104, 302, 304, 404, 404, 502, and 504. Each of the polarization angles are separated by 22.5 degrees; however, many alternative designs can be used with different polarization angles. Increasing the number of pairs of polarization regions used with different polarization angles provides more accurate polarization data …” in paragraphs 2 and 29 of Bert et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an infrared ray reflecting film on a side wall of the trench structure of Huminic et al., in order to increase the signal to noise by preventing infrared radiation from scattering to other sensor elements.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the detector of Huminic et al. in e.g., a quarter wavelength cavity) with the sensor element so as to enhance the infrared absorption.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a 0-degree polarization detection sensor element, a 45-degree polarization detection sensor element, a 135-degree polarization detection sensor element, and a 90-degree polarization detection sensor element that are bundled together to form a plasmonic absorber between the trench structures of Huminic et al., in order to obtain “important additional information about the object or scene that is imaged by the camera”.
Allowable Subject Matter
Claim(s) 1-10, 12-15, 19, 20, 22, and 23 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 2015/0179864.  The improvement comprises in combination with other recited elements, a plurality of sensor elements disposed below the plurality of infrared ray absorption structures, and comprising a 0-degree polarization detection sensor element, a 45-degree polarization detection sensor element, a 135-degree polarization detection sensor element, and a 90-degree polarization detection sensor element that are bundled together, to form a plasmonic absorber between two adjacent beam-shaped trench structures among the plurality of beam-shaped trench structures.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884